Mr. Justice Thompson delivered the opinion of the court. Abstract of the Decision. 1. Brokers, § 88*—when verdict in favor of subagent sustained by the evidence. In an action against real estate agents to recover for services rendered in procuring certain persons as purchasers of Canadian lands at the request of the defendants, where the defendants denied that they ever made such request, a verdict for plaintiff held sustained by the evidence. 2. Brokers, § 85*—admissibility of evidence. In an action by a real estate agent to recover for services in procuring for defendants, real estate agents, persons to purchase Canadian lands, permitting plaintiff to testify that he assisted such persons at the request of defendants in procuring loans, held not prejudicial error.